The indictment charged robbery by means of an assault, and by violence, and by putting in fear of life and bodily injury. On the trial the evidence disclosed, in addition to this, that appellant used firearms. It is contended that this constitutes a variance between the allegation and the evidence. There is no merit in this contention. Charging the robbery to have been committed by the use of firearms would have entitled the State to a higher punishment, but this does not debar the prosecution from relying upon robbery by an assault, and by putting in fear of life, etc. The State had the right to select these facts, and charge upon them, and this conviction could be pleaded in bar to a prosecution for any other phase of the transaction.
Appellant asked special instructions to the effect that any robbery *Page 31 
with intent to take that which is not the robber's own is the essential element of the offense. Therefore, if the jury believe from evidence that defendant had reason to believe he was swindled out of his money by an unfair game of cards, and was only by force taking back his lost money, then the jury should acquit. In this connection, the court instructed the jury that where two persons engage in a game of cards, betting money thereon, and one of the parties wins the other's money, and the party losing delivers the money so lost voluntarily to the winner, and the money so passes into the actual possession of the winner, then, within the meaning of the law, the winner is the owner of the money so passing into his possession. The evidence shows that appellant lost some money upon a game of cards, and delivered it to the winner, Brooks, the alleged assaulted party. Brooks decided to and did quit the game, whereupon appellant charged him with unfairness in winning the money. Upon this theory, appellant's contention was that he had a right to forcibly take the money, as he did. The court properly gave the law applicable to this state of case. See Blain v. State,34 Tex. Crim. 448. It was there said: "At the time of the taking of the money, the possession of the entire fund had been peaceably, and without even any protest on the part of appellant, placed in the hand of prosecutor, under the rules of the game. In such case, in a civil suit the law would leave the parties in statu quo, and certainly in a criminal charge it would not recognize a retaking of the property which involved all the elements of a premeditated robbery. Finding no error in the record, the judgment is affirmed.
Affirmed.